IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FEMI ADOYE,                            NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3432

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 21, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Candice K. Brower, Regional Conflict Counsel, and Michael Jerome Titus, Assistant
Regional Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; Trisha Meggs Pate, Samuel Steinberg, and
Jason W. Rodriguez, Assistant Attorneys General, Tallahassee, for Appellee.



PER CURIAM.

      The appellant, Femi Adoye, appeals his dual convictions for grand theft, a

third-degree felony under section 812.014(2)(d), Florida Statutes (2015), and dealing

in stolen property, a second-degree felony under section 812.019(1), Florida Statutes

(2015). The appellant argues his dual convictions violate double jeopardy because
both offenses were committed during a single, ongoing scheme. See § 812.025, Fla.

Stat. (2015). The State concedes this error. We reverse and remand to vacate the

lesser grand theft conviction. See Blackmon v. State, 121 So. 3d 535, 548 (Fla.

2013); Jackson v. State, 197 So. 3d 649 (Fla. 1st DCA 2016).

      REVERSED AND REMANDED.

ROBERTS, OSTERHAUS and M.K. THOMAS, JJ., CONCUR.




                                        2